IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


DR. J.C. GARNER, O.D.,                  : No. 737 MAL 2014
                                        :
                   Petitioner           :
                                        : Petition for Allowance of Appeal from the
                                        : Order of the Commonwealth Court
             v.                         :
                                        :
                                        :
BUREAU OF PROFESSIONAL AND              :
OCCUPATIONAL AFFAIRS, STATE             :
BOARD OF OPTOMETRY,                     :
                                        :
                   Respondent           :


                                    ORDER


PER CURIAM

     AND NOW, this 25th day of February, 2015, the Petition for Allowance of Appeal

is DENIED.